PER CURIAM.
We affirm the final judgment against the plaintiff seeking to quiet title by adverse possession on a holding that he failed to establish the requisite element of making a return of the property to the county appraiser pursuant to section 95.18, Florida Statutes (1955). Salls v. Martin, 156 Fla. 624, 24 So.2d 41 (1945). Cf. Mariani v. Schleman, 94 So.2d 829 (Fla.1957). § 193.052, Fla.Stat. (Supp.1970). Fla.Admin.Code Rule 12D-16.02 (Form DR 452) (illustrating what is required in making such a return).